

114 S888 IS: Promoting Regional Energy Partnerships for Advancing Resilient Energy Systems Act
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 888IN THE SENATE OF THE UNITED STATESMarch 26, 2015Mr. Schatz (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo promote Federal-State partnerships for developing regional energy strategies and plans to
			 mitigate risks in changing energy systems, and for other purposes.
	
 1.Short titleThis Act may be cited as the Promoting Regional Energy Partnerships for Advancing Resilient Energy Systems Act or the PREPARE Act.
 2.FindingsCongress finds that— (1)energy systems in the United States are in a period of significant change;
 (2)aging infrastructure, new technologies, increasing complexity, and growing threats are posing new challenges to energy systems and their resilience;
 (3)the interconnected nature of energy systems means regional energy strategies and plans will be more effective at preparing for challenges and mitigating risks;
 (4)States have distinct needs and unique energy, environmental, and economic goals and will play a critical role in developing and implementing regional energy strategies and plans;
 (5)the views and participation of a broad range of stakeholders in the development and implementation of regional energy strategies and plans is needed for success; and
 (6)the Federal Government, in the role of a long-term strategic energy partner, can effectively— (A)establish strategic alliances with States;
 (B)convene stakeholders; (C)facilitate the process of developing regional energy strategies and plans; and
 (D)provide technical assistance and support in implementation. 3.DefinitionsIn this Act:
 (1)Cooperative agreementThe term cooperative agreement has the meaning given the term in sections 6302 and 6305 of title 31, United States Code. (2)SecretariesThe term Secretaries means—
 (A)the Secretary of Energy, acting through the Assistant Secretary of the Office of Electricity Delivery and Energy Reliability in consultation with the Assistant Secretary of Energy Efficiency and Renewable Energy, the Assistant Secretary of Fossil Energy, and the Director of the Office of Nuclear Energy, Science, and Technology Programs; and
 (B)the Secretary of the Interior, acting through the Assistant Secretary for Land and Minerals Management in consultation with the Director of the Bureau of Land Management, the Director of the Bureau of Ocean Energy Management, the Assistant Secretary for Indian Affairs, and the Assistant Secretary for Fish and Wildlife and Parks.
 (3)StateThe term State means—
 (A)a State;
 (B)the District of Columbia;
 (C)the Commonwealth of Puerto Rico; and
 (D)any other territory or possession of the United States.
				4.Regional energy partnerships
 (a)In generalThe Secretaries shall provide assistance in accordance with this section for the purpose of developing energy strategies and plans that help harmonize and promote national, regional, and State energy goals, including goals for advancing resilient energy systems to mitigate risks and prepare for emerging energy challenges.
 (b)Technical assistanceThe Secretaries may provide such technical assistance to States, political subdivisions of States, substate regional organizations (including organizations that cross State boundaries), multistate regional organizations, Indian tribes, and nonprofit organizations as the Secretaries determine appropriate to promote—
 (1)the development and improvement of regional energy strategies, where appropriate, and plans that sustain and promote energy system modernization across the United States;
 (2)investment in energy infrastructure, technological capacity, innovation, and workforce development to keep pace with the changing energy ecosystem;
 (3)structural transformation of the financial, regulatory, legal, and institutional systems that govern energy planning, production, and delivery within States and regions; and
 (4)public-private partnerships for the implementation of regional energy strategies and plans. (c)Cooperative agreements (1)In generalThe Secretaries may enter into cooperative agreements with one or more States and Indian tribes, on a regional basis, to develop and implement strategies and plans to address the energy challenges of States, Indian tribes, and regions.
 (2)RequirementsA cooperative agreement entered into under this subsection shall include provisions covering or providing—
 (A)the purpose and goals of the cooperative agreement, such as advancing energy efficiency, clean energy, fuel and supply diversity, energy system resiliency, economic development, or other goals to make measurable, significant progress toward specified metrics and objectives that are agreed to by the States or Indian tribes and the Secretaries;
 (B)the roles and responsibilities of the States or Indian tribes and the Secretaries for various functions of the cooperative agreement, including outreach, communication, resources, and capabilities;
 (C)a comprehensive framework for the development of energy strategies and plans for States, Indian tribes, or regions;
 (D)timeframes with associated metrics and objectives; (E)a governance structure to resolve conflicts and facilitate decisionmaking consistent with underlying authorities; and
 (F)other provisions determined necessary by the Secretaries, in consultation with the States or Indian tribes, to achieve the purposes described in paragraph (1).
					(d)Staff
 (1)In generalNot later than 30 days after the date of the entering into a cooperative agreement under subsection (c), the Secretaries shall, as appropriate, assign or employ individuals who have expertise in the technical and regulatory issues relating to the cooperative agreement, including particular expertise in (as applicable)—
 (A)energy systems integration; (B)renewable energy and energy efficiency;
 (C)innovative financing mechanisms; (D)utility regulatory policy;
 (E)modeling and analysis; (F)facilitation and arbitration;
 (G)energy assurance and emergency preparedness; and (H)cyber and physical security of energy systems.
 (2)DutiesEach individual assigned to carry out a cooperative agreement under paragraph (1) shall— (A)report to a location in the applicable State, Indian tribe, or region not later than 90 days after the date of assignment;
 (B)be responsible for issues and technical assistance relating to the cooperative agreement; (C)participate as part of the team of personnel working on developing and implementing the applicable regional energy strategy and plan; and
 (D)build capacity within the State, Indian tribe, or region to continue to implement the goals of this Act after the expiration of the cooperative agreement.
 (e)Comprehensive frameworkUnder a cooperative agreement, a comprehensive framework shall be developed that identifies opportunities and actions across various energy sectors and cross-cutting issue areas, including—
 (1)end-use efficiency; (2)energy supply, including electric generation and fuels;
 (3)energy storage and delivery; (4)transportation;
 (5)technical integration, including standards and interdependencies; (6)institutional structures;
 (7)regulatory policies; (8)financial incentives; and
 (9)market mechanisms. (f)Awards (1)DefinitionsIn this subsection:
 (A)Application groupThe term application group means a group of States or Indian tribes that have— (i)entered into a cooperative agreement, on a regional basis, with the Secretaries under subsection (c); and
 (ii)submitted an application for an award under paragraph (2)(A). (B)Partner StateThe term partner State means a State or Indian tribe that is part of an application group.
					(2)Applications
 (A)In generalSubject to subparagraph (B), an application group may apply to the Secretaries for awards under this subsection.
 (B)Individual StatesAn individual State or Indian tribe that has entered into a cooperative agreement with the Secretaries under subsection (c) may apply to the Secretaries for an award under this subsection if the State or Indian tribe demonstrates to the Secretaries the uniqueness of the energy challenges facing the State or Indian tribe.
 (3)Base amountSubject to paragraph (4), the Secretaries shall provide 6 awards under this subsection, with a base amount of $20,000,000 for each award.
				(4)Bonus amount for application groups
 (A)In generalSubject to subparagraph (B), the Secretaries shall increase the amount of an award provided under this subsection to an application group for a successful application under paragraph (2)(A) by the quotient obtained by dividing—
 (i)the product obtained by multiplying— (I)the number of partner States in the application group; and
 (II)$100,000,000; by (ii)the total number of partner States of all successful applications under this subsection.
 (B)Maximum amountThe amount of a bonus determined under subparagraph (A) shall not exceed an amount that represents $5,000,000 for each partner State that is a member of the relevant application group.
 (5)LimitationA State or Indian tribe shall not be part of more than 1 award under this subsection. (6)Selection criteriaIn selecting applications for awards under this subsection, the Secretaries shall consider—
 (A)existing commitments from States or Indian tribes, such as memoranda of understanding; (B)for States that are part of the contiguous 48 States, the number of contiguous States involved that cover a region;
 (C)the diversity of the regions represented by all applications; (D)the amount of cost-share or in-kind contributions from States or Indian tribes;
 (E)the scope and focus of regional and State programs and strategies, with an emphasis on energy system resiliency and grid modernization, efficiency, and clean energy;
 (F)a management and oversight plan to ensure that objectives are met; (G)an outreach plan for the inclusion of stakeholders in the process for developing and implementing State or regional energy strategies and plans;
 (H)the inclusion of tribal entities; (I)plans to fund and sustain activities identified in regional energy strategies and plans; and
 (J)the clarity of roles and responsibilities of each State and the Secretaries. (7)Use of awards (A)In generalAwards provided under this subsection shall be used to achieve the purpose of this section, including by—
 (i)conducting technical analyses, resource studies, and energy system baselines; (ii)convening and providing education to stakeholders on emerging energy issues;
 (iii)building decision support and planning tools; and (iv)improving communication between and participation of stakeholders.
 (B)LimitationAwards provided under this subsection shall not be used for— (i)capitalization of green banks or loan guarantees; or
 (ii)building facilities or funding capital projects. 5.Authorization of appropriations (a)In generalThere is authorized to be appropriated to carry out this Act $250,000,000, to remain available until expended.
 (b)AllocationOf the amount authorized to be appropriated under subsection (a)— (1)$120,000,000 shall be used for the base amount of awards under section 4(f)(3);
 (2)$100,000,000 shall be used for the bonus amount of awards under section 4(f)(4); and (3)$30,000,000 shall be for the administration of this Act, including—
 (A)the assignment of staff under section 4(d); and
 (B)if the Secretaries determine appropriate, the sharing of best practices from regional partnerships by parties to cooperative agreements entered into under this Act.
 (c)State energy officesFunds provided to a State under this Act shall be provided to the office within the State that is responsible for developing the State energy plan for the State under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).
			(d)Maintenance of
 fundingThe funding provided to States under this Act shall supplement (and not supplant) funding provided under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).